DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The claims (5-24) are objected to because of the following informalities:  claim 4 is missing which means claims 5-24 are mis-numbered.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the articulation assembly and an attachment means" in line 8.  There is insufficient antecedent basis for part of this limitation in the claim.  The articulation assembly is previously recited in line 5, but the attachment means has not yet been recited and thus should be preceded by “an” for proper antecedent.
	Claim 1 recites the limitation "at least one of … clip connection" in line 13-14.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same clip connection previously recited in line 11?
	Claim 7 recites the limitation "an edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites more than one clip element for the first sub assembly and the bezel assembly which lacks proper antecedent basis.  Note, the first sub assembly would comprise more than one first clip element and the bezel assembly would comprise more than one second clip element to establish proper antecedent.

Allowable Subject Matter
	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claims 13-24 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  configuration and cooperation of the structure and components of the casing elements, articulation assembly, bezel assembly, hinge connection and clip connection and how the parts of each functionally configure as an assembly having a head assembly for an external rear view device attached to a vehicle.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and could be used in subsequent office action rejections. The list of support assemblies is as follows US-8579444-B2 OR US-9216690-B2 OR US-7073914-B2 OR US-9827909-B2 OR US-11325534-B2 OR US-20100296189-A1 OR US-20110317445-A1 OR US-20100246038-A1 OR US-20110002028-A1 OR US-20210402926-A1 OR US-6347872-B1.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632